Citation Nr: 0832842	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a cholecystectomy with irritable 
bowel syndrome prior to April 22, 2005.

2.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a cholecystectomy with irritable 
bowel syndrome and diverticulitis from April 22, 2005.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to March 
1987 and January 1989 to September 1994.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO granted a 
10 percent evaluation for residuals of a cholecystectomy with 
irritable bowel syndrome, effective October 2001.  In 
December 2005, the RO granted an increased 30 percent 
evaluation for residuals of a cholecystectomy with irritable 
bowel syndrome and diverticulitis, effective May 13, 2005, 
and denied entitlement to individual unemployability.  

In a subsequent August 2006 decision, the RO granted an 
earlier effective date of April 22, 2005 for a 30 percent 
evaluation for residuals of a cholecystectomy with irritable 
bowel syndrome and diverticulitis.  Therefore, the Board has 
recharacterized the issues on appeal as entitlement to an 
increased evaluation in excess of 10 percent prior to April 
22, 2005, and in excess of 30 percent from April 22, 2005.

The Board remanded the case to the RO for further development 
in May 2006.  Development has been completed and the case is 
once again before the Board for review.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Prior to and from April 22, 2005, residuals of a 
cholecystectomy with irritable bowel syndrome and 
diverticulitis are manifested by alternating constipation and 
diarrhea and constant abdominal distress. 


CONCLUSIONS OF LAW

1.  Prior to April 22, 2005, the criteria for an increased 30 
percent evaluation residuals of a cholecystectomy with 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.114, Diagnostic Code 7319 (2007).

2.  From April 22, 2005, the criteria for a disability rating 
in excess of 30 percent for residuals of a cholecystectomy 
with irritable bowel syndrome and diverticulitis have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.114, Diagnostic Code 7319 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2006 letter, VA informed the veteran of the 
evidence necessary to substantiate her claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  The letter also 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO attempted to cure 
any then-identified VCAA notice deficiency by issuing a 
corrective notice in the June 2006 letter.  The RO 
readjudicated the case in an August 2006 statement of the 
case and in September 2006 and April 2008 supplemental 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

While the veteran was not provided specific pertinent 
information in accordance with Vazquez-Flores v. Peake in the 
VCAA notices cited above, cumulatively, the veteran was 
informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was not 
provided VCAA notice of the criteria necessary for 
entitlement to a higher disability rating such as in the form 
of a specific measurement or test result.  VCAA notices 
informed the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic code(s); and provided examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in a September 2006 statement of the 
case.  The veteran has been afforded ample opportunity to 
submit additional evidence in support of her claim and has 
submitted relevant treatment records which have been 
associated with the claims file.  

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
her claim, and to respond to VA notices.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.


B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  

The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration.  Because the RO 
issued new rating decisions in December 2005 and August 2006, 
granting an increased evaluation during the pendency of this 
appeal, the Board will evaluate the level of disability both 
prior to and from April 22, 2005.

The disability at issue is currently rated pursuant to the 
provisions of Diagnostic Codes 7318-7319.  38 C.F.R. § 4.114 
(2007); see also 38 C.F.R. § 4.27 (2007) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

VA regulations provide that ratings under Diagnostic Codes 
7301 to 7329 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114; see also 38 C.F.R. §§ 4.113, 4.14 (2007).

Prior to and from April 22, 2005, the veteran was rated under 
Diagnostic Code 7319 (irritable colon syndrome).  A 10 
percent disability rating is assigned for moderate irritable 
colon syndrome with frequent episodes of bowel disturbances 
with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 
7319 (2007).  A 30 percent disability rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Id.  The Board notes that a 30 percent 
disability rating is the highest schedular rating available 
under Diagnostic Code 7319.

Under Diagnostic Code 7327, diverticulitis is rated as 
irritable colon syndrome (Diagnostic Code 7319), peritoneal 
adhesions (Diagnostic Code 7301), or ulcerative colitis 
(Diagnostic Code 7323), depending on the predominant 
disability picture.  38 C.F.R. § 4.114 (2007). 

Diagnostic Code 7323 assigns a 10 percent evaluation for 
ulcerative colitis with moderate symptoms with infrequent 
exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323 
(2007).  A 30 percent evaluation is assigned when the 
disability is moderately severe with frequent exacerbations.  
Id.  A 60 percent evaluation is assigned when the disability 
is severe with numerous attacks a year and malnutrition, and 
health only fair during remissions.  Id.  A 100 percent 
evaluation is assigned pronounced symptoms resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  Id.  

Under Diagnostic Code 7301 (peritoneal adhesions) a 10 
percent evaluation is assigned with moderate pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention.  38 
C.F.R. § 4.114, Diagnostic Code 7301 (2007).  A 30 percent 
evaluation is assigned for moderately severe adhesions 
manifested by partial obstruction with delayed motility of 
barium meal and less frequent and less prolonged pain.  Id.  
A 50 percent evaluation is assigned for severe adhesion with 
definite partial obstruction shown by x-ray with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  Id.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113 (2007).  Prior to and from April 22, 
2005, the Board finds that separate disability evaluations 
are not warranted for the evaluation of currently diagnosed 
irritable bowel syndrome and diverticulitis.

1.  Prior to April 22, 2005

Prior to April 22, 2005, VA treatment records show that the 
veteran has irritable bowel syndrome with alternating 
constipation and diarrhea and recurrent lower abdominal pain.  
A March 2002 private treatment note reflects lower abdominal 
cramping.  

A February 2003 VA examination reflects irritable bowel 
syndrome with alternating constipation and diarrhea as well 
as lower abdominal pain.  The veteran reported that at times 
she would develop severe abdominal pain associated with 
fever.  Her last episode was in November 2002.  The examiner 
noted a diagnosis of acute diverticulitis according to her 
claims file.

A December 2004 note shows that the veteran had a history of 
constipation and lower abdominal pain.  It was noted that the 
veteran was treated with antibiotics in 2002 for presumed 
diverticulitis.  In February 2003 she had a mild attack of 
constipation with lower abdominal pain and low grade fever.  
In September, she had an episode of lower abdominal pain with 
fever.  She was seen at the emergency room in September and 
underwent a CT scan.  The September 2004 CT scan showed 
diverticulosis without diverticulitis.  The veteran was 
diagnosed with chronic recurrent lower abdominal pain with 
characteristic longstanding clinical features of irritable 
bowel syndrome and documented diverticulosis with at least 
two suspected episodes of diverticulitis.  

Prior to April 22, 2005, the veteran was assigned a 10 
percent disability rating under Diagnostic Code 7319.  A 
higher 30 percent evaluation is assigned where there is 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.   See 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2007).  See 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2007).  Prior to April 22, 2005, medical evidence of record 
reflects irritable bowel syndrome with alternating 
constipation and diarrhea and recurring episodes of lower 
abdominal pain.  A December 2004 note shows that the veteran 
had chronic recurrent lower abdominal pain, indicating 
constant abdominal distress.  Evidence also indicates that 
the veteran had two episodes of diverticulitis since 2002. 
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that prior to April 22, 2005, a 30 percent 
evaluation is warranted under Diagnostic Code 7319.   See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2007).   

A 30 percent evaluation is the maximum assignable under 
Diagnostic Code 7319.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2007).  Thus, a higher evaluation is not available 
under Diagnostic Code 7319.



2.  From April 22, 2005

VA treatment records dated from April 22, 2005 to June 2006 
show that the veteran's irritable bowel syndrome and 
diverticulitis results in constipation, abdominal cramping, 
and loose stools with diarrhea.  VA treatment records dated 
from August 2005 to June 2006 reflect additional symptoms of 
urinary and bowel incontinence or uncontrolled bowel 
movements.  An October 2005 gastroenterology note indicated 
that the veteran had some fecal leakage.  VA treatment 
records dated in 2006 continue to reflect problems with fecal 
incontinence.  The veteran wore an adult diaper due to fecal 
incontinence.  

During an October 2005 general medical examination, the 
examiner stated that he could not make a determination as to 
diverticulosis without a GI evaluation after colonoscopy.  
The veteran complained of occasional urinary incontinence.  
There was no evidence of intestinal adhesions secondary to 
hysterectomy or intestinal obstruction.  The veteran was 
referred for a GI consultation to evaluate the possibility of 
diverticulosis and colon angulation.  

An October 2005 VA examination of the digestive system shows 
that the veteran reported having acid reflux complaints, 
abdominal cramping, bloating associated with constipation for 
two to three days, and diarrhea the next day following.  This 
had been her on-going pattern, even with medication.  The 
examiner stated that over the last two to three years, the 
veteran reported recurrent bouts of diverticulitis requiring 
antibiotic therapy and several hospitalizations.  The most 
recent hospitalization was in August 2004.  The veteran was 
diagnosed with diverticulitis.  She had scattered diverticula 
in the ascending transverse and descending colon, but 
considerable diverticular disease at 30 to 35 centimeters in 
the sigmoid colon, and this did appear to be at a region that 
was tethered by adhesions from previous surgery.  The veteran 
was also diagnosed with irritable bowel syndrome on 
colonoscopy, with spasm of the entire colon, associated with 
constipation.  The examiner stated that there was continued 
lower and upper abdominal cramping pain, as well as 
constipation and frequent urination related to adhesions 
pressing on the bowel and bladder.  These adhesions seemed to 
have increased the tendency to diverticular development in 
the sigmoid colon, which was irritating her pre-existing 
irritable bowel syndrome. 

An April 2008 VA general medical examination shows that the 
veteran had urinary stress incontinence that required wearing 
absorbent material that had to be changed less than 2 times 
per day.  The veteran had mild fecal incontinence that 
required wearing a pad.  

From April 22, 2005, the veteran was assigned a 30 percent 
evaluation under Diagnostic Code 7319 for severe irritable 
colon syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.   
See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).  A 30 
percent evaluation is the maximum assignable under Diagnostic 
Code 7319.  Id.  Thus, a higher evaluation is not available 
under Diagnostic Code 7319.

From April 22, 2005, the veteran is show to have a diagnosis 
of diverticulitis.  An April 22, 2005 colonoscopy diagnosed 
the veteran with diverticulosis, to rule out diverticulitis.  
During an October 2005 VA examination, the veteran was 
diagnosed with diverticulitis.  

Diverticulitis may be rated as irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis under Diagnostic 
Codes 7319, 7301, or 7323, depending on the predominant 
disability.  See 38 C.F.R. § 4.114 (2007).  In this case, the 
Board finds that the veteran's symptomatology, which includes 
constipation, diarrhea, and abdominal cramping, is analogous 
to criteria provided for a 30 percent evaluation under 
Diagnostic Code 7319.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319 (2007).  

3.  Prior to and from April 22, 2005

Prior to and from April 22, 2005, the Board has considered 
whether the veteran is entitled to a higher evaluation under 
other provisions of the code. A higher 60 percent evaluation 
is not warranted where the veteran's diverticulitis is not 
show to result in severe colitis with numerous attacks a year 
and malnutrition with fair health during remissions.  See 38 
C.F.R. § 4.114, Diagnostic Code 7323.  Medical evidence does 
not indicate that the veteran experiences malnutrition or 
only fair health during remissions.  

Prior to and from April 22, 2005, the veteran's disability is 
not compatible with a 50 percent evaluation for peritoneal 
adhesions.  Although an October 2005 VA examination report 
indicates that the veteran has adhesions pressing on the 
bowel and bladder, adhesions are not shown to be severe with 
definite partial obstruction shown by x-ray with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7301 (2007).  

Prior to and from April 22, 2005, the Board has considered 
the potential application of other various provisions, 
including 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Although the veteran has been hospitalized due 
to episodes of diverticulitis, and has frequent medical 
appointments, her disability is not shown to require frequent 
periods of hospitalization.  The veteran's current 
symptomatology is clearly addressed by Diagnostic Codes 7319 
and 7332, and thus, her impairment relating to such as been 
contemplated by the Schedule of Rating Disabilities.  The 
Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


C.  Conclusion

Prior to April 22, 2005, the Board concludes that the 
evidence supports a 30 percent rating residuals of a 
cholecystectomy with irritable bowel syndrome.  From April 
22, 2005, the preponderance of the evidence is against 
finding that the veteran's residuals of a cholecystectomy 
with irritable bowel syndrome and diverticulitis has 
increased to warrant a higher rating evaluation.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.


ORDER

Prior to April 22, 2005, a 30 percent rating, but no more, is 
granted for residuals of a cholecystectomy with irritable 
bowel syndrome, subject to the law and regulations governing 
the payment of monetary benefits. 

From April 22, 2005, an increased rating for residuals of a 
cholecystectomy with irritable bowel syndrome and 
diverticulitis, in excess of 30 percent, is denied.


REMAND

Recent, medical evidence of record reasonably raises claims 
of entitlement to service connection for urinary incontinence 
and fecal incontinence either as secondary to service-
connected residuals of cholecystectomy with irritable bowel 
syndrome and diverticulitis, or secondary to the veteran's 
total abdominal hysterectomy with right oophorectomy.  As 
noted above, the October 2005 VA examiner stated that the 
veteran's frequent urination related to adhesions pressing on 
the bowel and bladder, and that the adhesions seemed to have 
increased the tendency to diverticular development in the 
sigmoid colon, which was irritating her pre-existing 
irritable bowel syndrome.  That examiner noted that tethering 
of the sigmoid colon was related to adhesions from both the 
veteran's hysterectomy and cholecystectomy surgeries.  He 
noted that adhesions were pressing on the veteran's bowel and 
bladder.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2007).  As noted above, 
service connection has been established for residuals of the 
veteran's hysterectomy, rated under the provisions of 
Diagnostic Code 7618 and the residuals of the veteran's 
cholecystectomy with irritable bowel syndrome and 
diverticulitis, rated under Diagnostic Codes 7318-7319.  If 
service connection is established for urinary and/or fecal 
incontinence, there is thus, the possibility of separate 
ratings by analogy under impairment of sphincter control 
(Diagnostic Code 7332) and/or injury of the bladder 
(Diagnostic Code 7517).  See 38 C.F.R. §§ 4.114, 4.115b 
(2007).  

Since a favorable decision on the service connection issues 
discussed above would have an impact as to the resolution of 
a TDIU, such issues are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Accordingly, the Board will defer appellate consideration of 
the veteran's claim of entitlement to a TDIU, pending 
resolution of her claims for service connection.

The veteran should be afforded an opportunity to submit 
additional evidence in support of her claims.  The RO should 
take any additional development as deemed necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all appropriate 
action to formally adjudicate the 
inextricably intertwined claims of 
entitlement to service connection for 
urinary incontinence and fecal 
incontinence, secondary to service-
connected disability to include 
residuals of a cholecystectomy with 
irritable bowel syndrome and 
diverticulitis and/or status 
postoperative total abdominal 
hysterectomy with right oophorectomy.  
The veteran should be notified of the 
decision and of her appellate rights.  
If the veteran expresses disagreement 
with the decision and submits a 
substantive appeal after the issuance 
of a statement of the case, these 
issues should be returned to the Board 
along with the issue already in 
appellate status.

2.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted on 
the issue of entitlement to a TDIU.  The 
RO should take any additional development 
as deemed necessary.

3.  Thereafter, if appropriate, the RO 
should consider all of the evidence of 
record and readjudicate the appellant's 
claim of entitlement to a TDIU.  If the 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
her representative an appropriate 
supplemental statement of the case (SSOC) 
that includes citation to and discussion 
of any additional evidence and legal 
authority considered, as well as clear 
reasons and bases for all determinations.  
An appropriate period of time should be 
allowed for response. Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


